     Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 1 of 32


                    UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF ARIZONA
                                                          --'.,____ FILED      _ _ _ LODGED
                                                          -~=.!:!!RE~C;;!.EIV~E!:!.,D-==~C~OPY




UNITED STATES OF AMERICA,        )                                 JUN 1 1 2019
                                  )
                Plaintiff,       )                              CLERK US DISTRICT COURT
                                                                  DISTRICT OF ARIZONA
                                  )                       BY                           DEPUTY

          vs.                     )
                                  )
Scott Daniel Warren,              )
                                  )   CASE NO. CRlS-00223-TUC-RCC(DTF)
                Defendant.        )
                                  )




                         Closing Jury Instructions

                             Given on 6/7/2019
    Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 2 of 32




      Members of the jury, now that you have heard all the evidence, it is my duty

to instruct you on the law that applies to this case. A copy of these instructions will

be available in the jury room for you to consult, in fact you will have your own

individual copy.

       It is your duty to weigh and to evaluate all the evidence received in the case

and, in that process, to decide the facts. It is also your duty to apply the law as I give

it to you to the facts as you find them, whether you agree with the law or not. You

must decide the case solely on the evidence and the law. Do not allow personal likes

or dislikes, sympathy, prejudice, fear, or public opinion to influence you. You should

also not be influenced by any person's race, color, religion, national ap.cestry, or

gender,   sexual    orientation,    profession,    occupation,    celebrity,   economic

circumstances, or position in life or in the community. You will recall that you took

an oath promising to do so at the beginning of the case.

      You must follow all these instructions and not single out some and ignore

others; they are all important. Please do not read into these instructions or into_

anything I may ha:ve said or done any suggestion as to what verdict you should return

- that is a matter entirely up to you.




           /
   Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 3 of 32


             .                  .
      The indiGtmei1t is not evidence. The defendant has pleaded not guilty to the

charges. The defendant is presumed to be innocent unless and until the government

proves the· defendant guilty beyond a reasonable doubt. In addition, the defendant

does not have to testify or present any evidence. The defendant does· not have to

prove innocence; the government has the burden of proving every element of the

charges beyond a reasonable doubt.




                                                                            \




                                                                    .   /
    Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 4 of 32




      In reaching your verdict you may consider only the testimony and exhibits

received in evidence. The following things are not evidence and you may not

consider them in deciding what the facts are:

            1. Questions, statements, objections, and arguments by lawyers ·

            are not .evidence. The lawyers are not witnesses. Although you must

            consider a lawyer's questions to understand the answers of a witness,

           .· the lawxer's questions are not evidence. Similarly, what the lawyers

            have said in their opening statements, [will say in theirJ closing

            arguments, and at other times is intended to ,help you interpret the

            evidence, but it is not evidence. If the facts as you remember them differ

            from the way the lawyers state them, your memory of them controls.

            2~ Any testimony that I have excluded, stricken, or instructed you

            to disregard is not in evidence. In addition, some evidence was received

            only for a limited purpose; when I have instructed you to consider

            certain evidence in a limited way, you must do so.

           · 3. Anything you may have seen or heard when the court was not

            in session is· not evidence. You are to decide the case solely on the

            evidence received at the trial.
Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 5 of 32



 The evidenqe you are to consider in deciding what the facts are consists of:
             I




       1. the sworn testimony of any witness; and

       2. the exhibits received in evidence; and

       3. any facts to which the parties have agreed or stipulated.
    Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 6 of 32




      Evidence may be direct or circumstantial. Direct evidence is direct proof of a

fact, such as t~stimony by a witness about what that witness personally saw or heard

or did. Circumstantial evidence is indicted evidence, that is, it is proof of one or,more

facts from which you can find another fact.

      You are to consider both direct and circumstantial evidence. Evidence can be

used to prove any fact. The iaw makes no distinction between the weight to be given

to either direct or circumstantial evidence. It is for you to decide how much weight

to give any evidence.
     Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 7 of 32



       In deciding the facts in this case, you may have to decide which testimony to

believe and which testimony riot to believe. You may believe everything a witness

says, or part of it, or none of it.

       In considering the testimony of any witness, you may take into account: ·
                                                                       )   .


       1. the opportunity and ability of the witness to see or hear or know the things

          testified to;

       2. the witness's memory;
                              I


      . 3. the witness's manner while testifying;

       4. the witness's interest in the outcome of the case, if any;

       5. the witness's bias or prejudice, if any;

       6. whether other evidence contradicted the witness's testimony;

       7. the reasonableness of the witness's testimony in light of all the evidence;

          and                                               .J



      · 8. any other factors that bear on believability..



           Sometimes a witness may say something that 1s not consistent with

       something else he or she said. Sometimes different witnesses will give

       different versions of what happened. People often forget things or rµake
                                                                 J
Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 8 of 32
                                     i
                                     /11




 mi!take_s in what they remember. Also, two people may see _the same event

 but remember it differently. You may consider these differences, but do not

 decide that testimony is untrue just because it differs from other testimony.

    r,lowever, if you decide that a witness has deliberately testified untruthfully

 about something important, you may choose not to believe anything a witness

 said. On the other hand, if you think the witness testified untruthfully about

 some things but told the truth about others, you may accept the part you think

 is true and ign9re the rest.

    The weight of the evidence as to a fact does not necessarily depend on the

 number of witnesses who testify. What is important is how believabfo the

 witnesses were, and how much weight you think their testimony deserves.
Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 9 of 32




    Proof beyond a reasonable doubt is proof that leaves you firmly convinced

 that the defendant is gui.lty. It is not required that the government prove guilt

 beyond all possible doubt.

    A reasonable doubt is a doubt based upon -reason and common sense and

 is not based purely on speculation. It may arise from a careful and impartial

 consideration of all the evidence, or from lack of evidence.

    If, after a careful and impartial consideration of all the evidence; you are

 not convinced beyond a reasonable doubt that the defendant is guilty, it is your

 duty to find the defendant not guilty: On the other hand, if after careful and

 impartial consideration of all the evidence, you are convinced beyond a

 reasonable doubt that. the defendant is guilty, it is your ·duty to find the

 defendant guilty.
Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 10 of 32



     The defendant has testified. You should treat this testimony just as you

  would the testimony of any other witness.




                                                           )
    Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 11 of 32



         An act is done knowingly if the defendant is aware of the act and does not

      act, or fails to act through ignorance, mistake, or accident. The government is

      not,required to prove that the defendant knew that his/her acts or omissions

      were unlawful. You may consider evidence of the defendant's words, act; or·

      omissions, along with all the other evidence, in ,deciding whether the

      defendant acted knowingly.




)
Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 12 of 32




     A separate crime is charged against the defendant in each count. You must

  decide each count separately. Your verdict on one count should not control

  your verdict on any other count.
             Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 13 of 32




                   The defendant is charged in Gount One of the indictment with
    /.,,, conspiring to transport and h_~rbor illegal aliens in ~olation of
/          Section 1324(a)(l)(A)(v)(I) _of Title 8 of the United States C?de~ In
           order for the defenda;nt to ·be found guilty of that charge,-the ··
           govern·ment must prove each of.the following elements beyond a
           reasonable doubt:·
                   First, beginning on or about a µ.me unknown, and ending on· or
           about January 17,2018, there was an agreement betwee~ two or
           more persons to commit at least- one crime as charged in the
           indictment; and
                   Second, the defendant became a in.ember of the .conspiracy
           knowing· of at least one of th~ objects an_d intending to help
            accomplish it.
                          l           ,      .


                   A conspiracy is a kind of criminal partnership-~n agreement
            of two or more persons to commit
              .       .       .                 .
                                                   one or more ·crimes. The crime of
            conspiracy is the agreement to do something unlawful; it ~oes not
         . matter.·whether the crime agree~. up·on was comniitt~d.
                  .
                   For a conspiracy to have . existed,
                                             .     .   it is not-:r;iecessary
                                                              .
                                                                              that the
            conspirators .made a formal agreement or that they agreed on eve·ry
        .,, detail of_ the conspiracy. It is not enough," however, that they simply
            met, discussed matters ofcommo~ interest, acted in si~ar ways, or \.
                                                  \                       . .

           -perh~ps helped one another. You must :ffi1:d that there was a pl~n.to
            conimit at least ?ne of the crimes alleged in the in~ctnient as ·an
            ~bject of the conspiracy with all of you agreeing as to the.particular
            crime which the conspirators agreed to commit. ·
                   On_e becom"~s a-member of a conspiracy by willfully -
           -participating in the unla"'.'ful .plan with the intent to advance or.
            further
              .  . .
                      some object. or purpose of the_ conspiracy, even though the
                                  .                                        .
       Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 14 of 32




      perso~ does not have full ~owledge of all the details of the
      e:onspiracy. Furthermore; on.e who willfully joins an existing
      conspiracy is as respo:nsible (or it as the o_rigin.ators. On the other
    . hand~· one who has no knowledge of a conspiracy, ·but happens to act
        '
      in a way that furthers some object or purpose of the conspiracy,
      does not thereby become a conspirator. Similarly, a person does not
    · become a conspiratormer~ly by associatiri.g with one or more ·
 · . 'pe~sons who are conspirators, nor merely by knowing tha~ a
··. conspiracy exists ..




                                            \
      Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 15 of 32



                          .                   .                .
         A conspiracy may continue for a long period of time and may
                  (



· 'include the performance of many transactions. It is not necessary
   that all members_ of ~he c.onspiracyj.oin it at the same_ time, and o~e
 · may'become a in.ember of a conspira~y ~thout full knowledge of all · ·
  the de.tails of the unlawful ~cheme- or the names, identities, or
   locations of all of the other members.
         Even though a defend·ant did not directly conspire with other
   conspirators. iii.· the overall sche·me, the·
                                  '         .
                                                 defendant has, 'in effect, .
   agreed to particip~te in the_ conspiracy if the government proves
   e~ch of the following beyond a reasonable doubt .that:· · .
         First, that the defendant directly conspired with.one or more
   conspirators to carry.out at least one of the objects of the
          .
   conspiracy;
         Second~ that the defendant .Imevy or had reason to know that .
. other conspirators ':Vere involved with those wit4 whom the
   defendant directly .conspired; and
         Third,. that the defendant
                                  .
                                        had reason to believe that
                                                              .
                                                                     whatever
  I
   benefits the defendant might get from the conspiracy were probably
                      .       •


   dependent upon the success· of the entire venture.
         Itis not
                .
                  a defense that a person's participatio~ in) a conspiracy
                                      .   .          .

 ·was.min.qr or for a·short period of time.
       Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 16 of 32




       The defendant is.charged in Count 2 of the Indictment with
 harboring of an illegal alien in violation of Section 1324(a)(l)(A)(iii)
 of Title 8 of the United States Code. In order for the defendant to be
  found guilty of that charge, the government must proye ·each of the         ··
· .fQllo~g elements beyond a reasonable doubt:
                             .   .....               ..
        First, Kristian Perez-Villanueva, was an alien;
                      I                          ,


      Second, Kristia~ Perez~Villanueva -vvas nqt lawfully in the
 United States;
        Third, the defendant lrn.ew. t~at Kristian Perez-Villanueva was
   .         .
 not lawfully in the United States; aud
          .                              .   .

     . Fourth, the defendant harbored, concealed, or shie,ded from .
 detection Kristian P.erez-Villanueva WJ.th intentto violate the law..
              '        .
        An alien is a.person who is_.not ·a natural-born or naturalized
        ci~en _oftheUnited States_. An alien is not lawfully in this
            .     . .                 .                                 '


      . country if ~he person was not duly admitted by _an Immigration
        Officer.
    Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 17 of 32




        The defendant is charged in Count 3 of the Indictment with
  harboring of an illegal alien in violation of Section 1324(a)(l)(A)(iii)
  of Title 8 of the United States Code. In order for the defendant to be
  found guilty of that charge, the government must prove each of the
  following elements beyond a reasonable doubt:         . \



        First, Jose Arnaldo Sacaria-Goday, was an alien;
        Second, Jose Arnaldo Sacaria-Goday was not lawfully in the
\ United States;
       Third, the defendant knew that Jose Arnaldo Sacaria-Goday
 was not lawfully in the United States; and
       Fourth, the defendant harbored, concealed, or shielded from
 detection Jose Arnaldo Sacaria-Goday with intent to violate the law.
       An alien is a person who is not a natural-born or naturalized
 citizen of the United States. An alien is not lawfully in this country if
 the person was not duly admitted by an Immigration Officer.
 .   •   •   Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 18 of 32
             J   •




    · The crime of transporting requires the same first three·
elements as harboring, and also requires
                                   .
                                         knowingly transporting
                                                          I
                                                                 or
moving Kristian Perez Villanueva and/or Jos~.
                              .              .
                                                Sacaria Goday in
order to.help him remain iii t~e United States illegally.




                                                                                    (
   Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 19 of 32




     ·Mere presence at the scene of a crime or mere knowledge that
a crime is being committed is not suffici~nt to establish that the
defendant committed the crimes charged. The defen,dant must be a
participant and not merely a knowing spectator. The defendant's
presence may be considered by the jury along with other evidence in .
the case.




                            '·




                                  )
I      Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 20 of 32




          y OU are here only to determine whether the defendan_t is guilty
    or not guilty of the charges in the indictment. The defendant is not
    on trial for any conduct or offense not charged in the indictment.
    Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 21 of 32




  The indictment charges that the offenses alleged in each count were
· committed_ "on or about" a certain date.
       Although it is necessary for the government to prove beyond a
  reasonable doubt that the offenses were committed on a date
            .            .                         r
  reasonably near the date alleged in each count of the indictment, it is
  not necessary for the government to prove· that the offenses were
  committed precisely on the date charged.
    Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 22 of 32




 You have heard testimony from Kristian Perez-Villanueva and Jose
 Arnaldo Sacaria-Goday, witnesses who received immunity. That·
 testimony was given in exchange for a promise by the government
.              .

.that the witnesses 'Yill not be prosecuted.
      , For this reason, .in evaluating the. testimony of Kristian Perez-
 Villanueva andJose Arnaldo Sacaria-Goday, you should consider
 the extent to which or whether t_heir testimony may have been
                                                              '   .
 influenced by this factor. In addition, you should examine the
 testimony of Kristian Perez-Villanueva and Jose Arnaldo Sacaria-
 Go~ay with greater caution than that of other witnesses. _
  Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 23 of 32




     The law does not impose any general affirmative obligation on

citizens to report suspected or known violations of law to

authorities.
  Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 24 of 32




     The parties have agreed to certain facts that have been stated

to you. Those facts are now conclusively established.
    Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 25 of 32




      During your deliberations, you must not communicate with or provide any
                               "


information to anyone by any means about this case. You may not use any electronic

device or media, such as the telephone, a cell phone, smart phone, iPhone,

Blackberry or computer, the Internet, any Internet service, arty text or instant

messaging service, . ariy Internet chat room, b1og, or website such as Facebook,

MySpace, Linkedin, You Tube, Twitter, to communicate to anyone any information

about this case or to conduct any research about this case until I accept your verdict.

'In other words, you cannot talk to anyone on the phone, correspond with anyone, or

electronically communicate with anyone about this. case. You can only discuss the

case in the jury room with your fellow jurors during delib~rations. I expect you will

inform me as soon as you become aware of another juror's violation of these

instructions.

      ·You may not use these electronic means to investigate or communicate about

the case because it is important that you decide this case based solely on the evidence

presented in this courtroom. Information on the Internet or available. through social
                .    I                        .

media might be wrong, incomplete, or inaccurate. You are only permitted to discuss

the case with your fellow jurors during deliberations because they have seen or heard

the same evidence you have.
    Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 26 of 32




      In our judicial system, it is important that you are not influenced by anything

or anyone outside of this courtroom. Otherwise, your decision may be based on

information known only by you and not your fellow jurors or the parties in the case.

This would unfairly and adversely impact the judicial process.
      Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 27 of 32




           When you begin your deliberations, elect one member of the jury as your

 foreperson who will preside over the deliberations and speak for you here in court.

           You will then discuss the case with your fellow jurors to reach agreement if

 you can do so. Your verdict, whether guilty or not guilty, must be unanimous.
                                                              I
                                                             !'-


           Each of you must decide the case for yourself, but you should do so only after.

 you have considered all the evidence, discussed it fully with the other jurors, and .

 listened to the views of your fellow jurors.

           Do not be afraid to change your opinion if the discussion persuades you that

 you should. But do not come to a decision simply because other jurors think it js

 right.·

           It is important that you attempt to reach a unanimous verdict but, of course,

 only if each of you can do so after having made your own conscientious decision.

 Do not change an honest belief about the weight and effect of the evidence simply

· to reach a verdict.

           Perform these duties fairly and impartially. Do not allo~ personal likes or

 dislikes, sympathy, prejudice, fear, or public opinion to influence you. You should

 also not be influences by any person's race, color, religion, national ancestry, or

 gender,       sexual · orientation,   profession,   occ·upation,   celebrity,   economic .

 circumstances., or position in life or in the community.
    Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 28 of 32




      Your verdict must be based solely on the evidence and on the law, as I have

given it to you in these instructions. However, nothing that I have said or done is

intended to suggest what your verdict should be - that is entirely for you to decide.
    Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 29 of 32




      The punishment provided by law for this crime is for the court to decide. You

may not consider punishment in deciding whether the government has proved its
                              '                  .
case against the defendant beyond a reasonable doubt.
    Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 30 of 32




      A verdict form has been prepared for you. After you have reached a

unanimous agreement on a verdict, your foreperson will fill in the form that has been

given to you, sign and date it and advise the Courtroom Deputy that you are ready

to return to the courtroom.
    Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 31 of 32


                                               .            I


     .
       It is your duty as jurors to consult with one another and to deliberate with one
                             .                                    ',,




another with a view towards reaching an agreement if you can do so. During your

deliberations, you should not hesitate to reexamine your own views and change your

opinion if you· become persuaded that it wrong.




                                           j




                                                                             )
    Case 4:18-cr-00223-RCC-DTF Document 273 Filed 06/11/19 Page 32 of 32




      If it becomes necessary during your deliberations to communicate with me,

you may send a note through the Courtroom Deputy, signed by your foreperson or

by one or more members of the jury. No member of the jury should ever attempt to

communicate with me except by a signed writing, and I will respond to the jury
                                                                   /




concerning the case only in writing, or here in open court. If you send out a question,

I will consult with the lawyers before answering it, which niay take some time. You

may continue your deliberations while waiting for the answer to any question.

Remember that you are not to tell anyone - including me -:- how the jury stands,

numerically or otherwise, on the question of the guilt of the defendant until after you

have reached a unanimous verdict or have been discharged.
